DETAILED ACTION
In response to the applicant’s Request for Continued Examination filed on June 2, 2022 has been acknowledged. Claims 2, 3, 7, 8, 10, 11, 15, 16, 18 and 19 have been canceled. Claims 1, 4-6, 9, 12-14, 17 and 20-30, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.

Allowable Subject Matter
Claims 1, 4-6, 9, 12-14, 17 and 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Request for Continued Examination filed on June 2, 2022 the applicant has amended the claims to narrow the first stage specifically “wherein the first stage is a receive payment stage; when the determined one or more contract terms indicate that the customer rendered payment, selecting, by the one or more processors, an initial stage of the plurality of stages of the flow, wherein the initial stage is a secondary stage that differs from the first stage”. The support for this limitation is found in the applicant’s originally filed specification paragraph [0034]. As previously stated in the interview on April 19, 2022 the art of record specifically Lesandro (WO 2011/146711 A1) page 80, lines 14-15, specifies that the fees are only collected if the fees were not previously collected, which establishes the concept of checking if payments have been previously rendered. This is also shown on page 67, lines 23-27, which shows if the fees can be skipped or not. However the Lesandro reference is not explicit that the first stage is “receive payment stage”. That is to say the Lesandro reference does not explicitly state or suggest that the first stage is receive payment stage and the that the contract terms indicate that the customer rendered payment. 
	The Final Office Action dated March 8, 2022 cited Saraswat et al. (US 2019/0205636 A1) which establishes receiving a natural language contract, receiving a processing model by determining a stored industry type and determining contract terms in the contract. Wheeler (US 2019/0102850 A1) teaches using natural language processing to create a list of rules, transmitting state changes to a digital ledger, and rendering a visual representation of the follow of actions. Johnson (US 2008/0114628 A1) teaches it is known for customers to upload documents to a Customer Relationship Management specifically to upload contracts and to display information specific to the customer. Welsh (US 7,433,838) teaches it is known to create a smart contract by employing a term-to-code translation file. Lesandro establishes it is known for the flow to contain a plurality of stages and where the initial stage is a secondary stage that differs from the first stage. However the references fail to establish or teach that it is known “wherein the first stage is a receive payment stage; when the determined one or more contract terms indicate that the customer rendered payment, selecting, by the one or more processors, an initial stage of the plurality of stages of the flow, wherein the initial stage is a secondary stage that differs from the first stage”. Additionally the Examiner asserts that it would not have not been obvious to modify the combination further to arrive at the claimed invention without hindsight. As such the combination fails to establish or teach the combination of elements as now claimed, therefore the claims are allowable over the art of record. 
An updated search yielded the following references:
	Haley (US 2004/0030421 A1) which discusses the use of natural language processing and the use of business models to map the words and generate program code. However like the above references the Haley reference fails to establish or teach that it is known “wherein the first stage is a receive payment stage; when the determined one or more contract terms indicate that the customer rendered payment, selecting, by the one or more processors, an initial stage of the plurality of stages of the flow, wherein the initial stage is a secondary stage that differs from the first stage”.
	Parikh (US 2011/0137742 A1) which discusses omitting the payment step, however like the above references the Haley reference fails to establish or teach that it is known “wherein the first stage is a receive payment stage; when the determined one or more contract terms indicate that the customer rendered payment, selecting, by the one or more processors, an initial stage of the plurality of stages of the flow, wherein the initial stage is a secondary stage that differs from the first stage”.
As none of the cited reference teach the combined limitations of the claims as currently written, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        6/15/2022